DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1-20, the prior art of record does not teach a display panel, comprising: a first substrate and a second substrate being arranged in box alignment, point light sources in an array arrangement being arranged on a side of the first substrate away from the second substrate, optical coupling devices corresponding to the point light sources one by one being arranged on a side of the first substrate close to the second substrate, a grating layer being arranged on a side of the optical coupling devices away from the first substrate, a liquid crystal layer being arranged between the first substrate and the second substrate; and the optical coupling devices being arranged to reflect lights emitted by the corresponding point light sources, penetrating the first substrate, and reaching the optical coupling devices, into the first substrate.
Tan US 2019/0339566A teaches a display panel, comprising: a first substrate and a second substrate being arranged in box alignment; a grating layer being, a liquid crystal layer being arranged between the first substrate and the second substrate
	Meng US2020/0166680A teaches a display panel, comprising: a first substrate and a second substrate being arranged in box alignment, point light sources in an array arrangement being arranged on a side of the first substrate away from the second substrate , optical coupling devices corresponding to the point light sources a liquid crystal layer being arranged between the first substrate and the 
However neither of the reference teach the optical coupling devices penetrating the first substrate, and reaching the optical coupling devices, into the first substrate and it would not be clear how the combination would result in the limitation of the grating layer arranged on a side of the optical coupling devices away from the first substrate.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871